Case 1:20-cv-00269-LEK-KJM Document 38 Filed 04/19/21 Page 1 of 5   PageID #: 316




                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII

  LEIHINAHINA SULLIVAN,                   CIV. NO. 20-00269 LEK-KJM

                    Plaintiff,

        vs.

  FEDERAL BUREAU OF PRISONS,
  UNITED STATES ATTORNEY DISTRICT
  OF HAWAII,

                    Defendants.


            ORDER DENYING DEFENDANTS’ MOTION TO DISMISS THE
        SECOND AMENDED COMPLAINT, FILED 12/21/20 [DKT. NO. 28]

              On December 7, 2020, Plaintiff Leihinahina Sullivan

  (“Sullivan”) filed her Second Amended Complaint (“Second Amended

  Complaint”) against Defendants United States Attorney District

  of Hawai`i (“U.S. Attorney’s Office”) and Bureau of Prisons

  Honolulu Federal Detention Center (“BOP”) (collectively

  “Defendants”).    [Second Amended Complaint filed 12/07/20 (dkt.

  no. 25).]   Sullivan proceeds in this matter pro se.         In her

  Second Amended Complaint, she alleges violation of the federal

  law, as set forth in     5 U.S.C. § 552a (“Privacy Act”), for

  disclosing her medical and psychiatric records (“Count I”), and

  violation of her Fourth and Fourteenth Amendment rights for

  disclosing her medical and psychiatric records without her
Case 1:20-cv-00269-LEK-KJM Document 38 Filed 04/19/21 Page 2 of 5   PageID #: 317



  informed consent or court order (“Count II”).         [Second Amended

  Complaint at ¶¶ 12-21, 57, 96, 98, 103.]

             In their Motion to Dismiss the Second Amended

  Complaint filed on December 21, 2020 (“Motion”), [dkt. no. 28,]

  Defendants seek dismissal of the Second Amended Complaint with

  prejudice on the basis that Sullivan fails to state a claim for

  Count I, and impermissibly added Count II after the Amended

  Complaint was dismissed “with leave to amend her Privacy Act

  claims, . . . .” and “the constitutional tort claims alleged in

  Count [II] exceed the scope of the permitted amendment and were

  added without leave of court or Defendants’ consent . . . .”

  [Mem. in Supp. of Motion at 7, 15.]        They ask to strike Count II

  or, in the alternative, to dismiss for failure to state a claim.

  [Id. at 15-16.]

             As set forth below, the Motion is denied because, as

  liberally construed given Sullivan’s pro se status, the Second

  Amended Complaint states claims plausible on its face.

                                  DISCUSSION

             Rule 12(b)(6), Fed. R. Civ. P.,

             authorizes the Court to dismiss a complaint that
             fails “to state a claim upon which relief can be
             granted.” Rule 12(b)(6) is read in conjunction
             with Rule 8(a), which requires only “a short and
             plain statement of the claim showing that the
             pleader is entitled to relief.” Fed. R. Civ.
             P. 8(a)(2). The Court may dismiss a complaint
             either because it lacks a cognizable legal theory
             or because it lacks sufficient factual

                                       2
Case 1:20-cv-00269-LEK-KJM Document 38 Filed 04/19/21 Page 3 of 5   PageID #: 318



             allegations to support a cognizable legal theory.
             Balistreri v. Pacifica Police Dep’t, 901 F.2d
             696, 699 (9th Cir. 1988).

                  In resolving a Rule 12(b)(6) motion, the
             Court must accept all well-pleaded factual
             allegations as true and construe them in the
             light most favorable to the plaintiff. Sateriale
             v. R.J. Reynolds Tobacco Co., 697 F.3d 777, 783
             (9th Cir. 2012). The complaint “must contain
             sufficient factual matter, accepted as true, to
             ‘state a claim to relief that is plausible on its
             face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678,
             129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)
             (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
             544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929
             (2007)). Mere conclusory statements in a
             complaint or “formulaic recitation[s] of the
             elements of a cause of action” are not
             sufficient. Twombly, 550 U.S. at 555, 127 S. Ct.
             1955. Thus, the Court discounts conclusory
             statements, which are not entitled to a
             presumption of truth, before determining whether
             a claim is plausible. Iqbal, 556 U.S. at 678,
             129 S. Ct. 1937. However, “[d]ismissal with
             prejudice and without leave to amend is not
             appropriate unless it is clear . . . that the
             complaint could not be saved by amendment.”
             Harris v. Cty. of Orange, 682 F.3d 1126, 1131
             (9th Cir. 2012) (citation omitted).

  Avila v. Sheet Metal Workers Loc. Union No. 293, 400 F. Supp. 3d

  1044, 1054 (D. Hawai`i 2019) (alterations in Avila).

             An additional factor is that Sullivan is

  proceeding pro se, and this Court must liberally construe her

  filings.   See Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th

  Cir. 2013) (“Courts in this circuit have an obligation to give a

  liberal construction to the filings of pro se litigants.”

  (citations omitted)).     Further, a pro se party is “h[e]ld to


                                       3
Case 1:20-cv-00269-LEK-KJM Document 38 Filed 04/19/21 Page 4 of 5   PageID #: 319



  less stringent standards than” the standards applicable to

  attorneys.    See Haines v. Kerner, 404 U.S. 519, 520 (1972) (per

  curiam).

               After liberally construing her statements in the

  Second Amended Complaint, the Court concludes as to Count I that

  Sullivan has sufficiently provided factual matter that, when

  accepted as true, states a claim plausible on its face for

  violation of the Privacy Act.

               Defendants seek to strike Count II for failure to

  comply with the Court’s prior order solely permitting amendment

  of Sullivan’s Privacy Act claim, and for failing to seek leave

  of court or Defendants’ agreement to the amendment.          Court II is

  liberally construed as a constitutional claim for violation of

  the rights statutorily embodied in the Privacy Act and therefore

  Sullivan has neither violated the Court’s order permitting

  amendment, nor was required to seek leave of court or agreement

  to the amendment by Defendants.          For the same reasons as stated

  for denying the Motion as to Count I, Count II also plausibly

  states a claim.    Even if it did not and Count II could be

  dismissed for failure to state a claim, the Court could not

  conclude that the Second Amended Complaint could not be saved by

  amendment and Sullivan necessarily would be permitted to amend

  to state the constitutional claim.         We thus proceed in a circle




                                       4
Case 1:20-cv-00269-LEK-KJM Document 38 Filed 04/19/21 Page 5 of 5   PageID #: 320



  and find ourselves at the same place, namely that the Second

  Amended Complaint stands as pled.

                                   CONCLUSION

               For the foregoing reasons, Defendants’ Motion to

  Dismiss the Second Amended Complaint, filed December 21, 2020,

  is DENIED.

               IT IS SO ORDERED.

               DATED AT HONOLULU, HAWAII, April 19, 2021.




  LEIHINAHINA SULLIVAN VS. FEDERAL BUREAU OF PRISONS, ET AL; CV
  20-00269 LEK-KJM; ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
  THE SECOND AMENDED COMPLAINT, FILED 12/21/20 (DKT. NO. 28)


                                       5
